Name: 94/474/EC: Commission Decision of 27 July 1994 concerning certain protection measures relating to bovine spongiform encephalopathy and repealing Decisions 89/469/EEC and 90/200/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  Europe;  agricultural policy;  animal product;  agricultural activity
 Date Published: 1994-07-29

 Avis juridique important|31994D047494/474/EC: Commission Decision of 27 July 1994 concerning certain protection measures relating to bovine spongiform encephalopathy and repealing Decisions 89/469/EEC and 90/200/EEC Official Journal L 194 , 29/07/1994 P. 0096 - 0098 Finnish special edition: Chapter 3 Volume 59 P. 0222 Swedish special edition: Chapter 3 Volume 59 P. 0222 COMMISSION DECISION of 27 July 1994 concerning certain protection measures relating to bovine spongiform encephalopathy and repealing Decisions 89/469/EEC and 90/200/EEC (94/474/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof, Whereas cases of bovine spongiform encephalopathy (BSE) have been reported in the United Kingdom; Whereas, in order to protect animal and public health in the Community, the Commission has adopted Decision 89/459/EEC of 28 July 1989 concerning certain protection measures relating to bovine spongiform encephalopathy in the United Kingdom (4), as last amended by Decision 90/261/EEC (5), Decision 90/200/EEC of 9 April 1990 concerning additional requirements for some tissues and organs with respect to bovine spongiform encephalopathy (BSE) (6), as last amended by Decision 90/261/EEC, Decision 92/290/EEC of 14 May 1992 concerning certain protection measures relating to bovine embryos in respect of bovine spongiform encephalopathy in the United Kingdom (7), Decision 94/381/EC of 27 June 1994 concerning certain protection measures with regard to bovine spongiform encephalopathy and the feeding of mammalian derived protein (8) and Decision 94/382/EC of 27 June 1994 on the approval of alternative heat treatment systems for processing animal waste of ruminant origin with a view to the inactivation of spongiform encephalopathy agents (9); Whereas as a result of measures taken in the United Kingdom the BSE epidemic is now declining; Whereas new information continues to become available and the situation must be continually reviewed; Whereas the Commission has carried out a detailed examination of the situation and all relevant scientific information with the Scientific Veterinary Committee; Whereas the prohibition on feeding meat and bone meal (MBM) of ruminant origin to ruminants in July 1988 was the principle measure in controlling BSE; whereas, however, this prohibition has not been totally effective in preventing the occurrence of BSE in bovines born between July 1988 and January 1991; Whereas, in the opinion of the Scientific Veterinary Committee, the existing rules for trade in live calves under six months of age from the United Kingdom may continue; Whereas, however, trade should not be re-established in older live cattle until the date of effectiveness of the ban on use of ruminant protein in ruminant rations is properly established; Whereas the Scientific Veterinary Committee has recommended that bone-in bovine meat from the United Kingdom should be traded only if it comes from herds with no case of BSE during the previous six years; whereas such meat will require no further action with respect to removal of certain tissues in the Member State of destination; Whereas bovine meat from holdings in the United Kingdom which have had a case of BSE in the previous six years must be trimmed in such a way as to demonstrate that tissues which might contain BSE infectively have been removed; Whereas Decision 94/382/EC has established standards for the production of meat and bone meal containing ruminant material throughout the Community; whereas these standards must be implemented by 1 January 1995 at the latest; Whereas the United Kingdom should not send meat and bone meal containing ruminant protein to other countries unless it is processed according to these standards; Whereas the Scientific Veterinary Committee has expressed the need for strict implementation and policing of the relevant rules in relation to BSE; Whereas it is necessary to amend the provisions of Decisions 89/469/EEC and 90/200/EEC, as amended, in accordance with the recommendations of the Scientific Veterinary Committee; Whereas, for reasons of clarity, it is opportune to adopt a new decision and to repeal Decisions 89/469/EEC and 90/200/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The United Kingdom shall not send from its territory to that of other Member States; - live cattle other than those aged under six months bearing a proper identification (i.e. freeze band or tattoo) to guarantee compliance with this point, - live cattle which are the off-spring of cows in which BSE in suspected or confirmed. 2. However, the provisions of paragraph 1 shall not apply to cattle born outside the United Kingdom and subsequently introduced in the United Kingdom after 1 January 1991. 3. The United Kingdom shall make full use of computer records to guarantee identification of animals. 4. The health certificate provided for in Council Directive 64/432/EEC (10) accompanying cattle sent from the United Kingdom must be completed by the following: 'animals in accordance with Commission Decision 94/474/EC of 27 July 1994 concerning bovine spongiform encephalopathy'. 5. Member States which receive live cattle aged under six months and bearing a special mark from the United Kingdom shall ensure that: (a) the animals remain on the premises designated on the certificate; (b) the animals move from that premises only directly to slaughter and before the age of six months; (c) the animals are permitted to move to slaughter only with the approval of the competent authorities. Article 2 All bovine animals which, at ante mortem examination performed in accordance with Chapter VI of Annex I to Council Directive 64/433/EEC (11), show clinical suspicion of BSE shall be retailed and slaughtered separately, and their brain shall be examined histologically for evidence of BSE. If BSE is confirmed their carcases and offal shall be destroyed. Article 3 1. The United Kingdom shall not send from its territory to that of other Member States: (a) ruminant material and products including such material, as described in Article 1 (1) of Decision 94/382/EC, produced before 1 January 1995; (b) the following tissues and organs, and products containing such tissues and organs, derived from bovine animals aged more than six months at slaughter: - brains, - spinal cord, - thymus, - tonsils, - spleen, - intestines; (c) the following tissues and organs derived from bovine animals: - placental tissue, - cell cultures of bovine origin, - serum, including foetal calf serum, - pancreas, adrenal glands, testicles, ovaries and hypophisis. 2. However, the provisions of paragraph 1 (c) shall not apply to cattle born outside the United Kingdom and subsequently introduced into the United Kingdom after 1 January 1991 or to tissues and organs derived from cattle slaughtered outside the United Kingdom. 3. The United Kingdom shall take appropriate measures to ensure that: (a) Brains, spinal cord, thymus, tonsils, spleen and intestines from bovine animals aged more than six months at slaughter are removed, identified by staining and destroyed in such a way as to avoid all risks to animal and public health; (b) ruminant protein destined for use in pig and poultry rations and other uses is not included in ruminant rations; (c) scientific tests are used to monitor the implementation of (a) and (b). Article 4 1. The United Kingdom shall not send from its territory to that of other Member States fresh bone-in bovine meat, unless the following sentence is added to the health certificate refered to in Annex IV to Directive 64/433/EEC: 'Fresh bovine meat derived from bovines which have resided only on holdings on which no case of BSE has been conformed during the previous six years.' 2. The United Kingdom shall not send from its territory to that of other Member States fresh bovine meat derived form animals which have resided at any time on a holding in which a case of BSE has been confirmed during the previous six years, unless the following sentence is added to the health certificate referred to in Annex IV to Directive 64/433/EEC: 'Fresh deboned bovine meat in the form of muscle form which the adherent tissues, including obvious nervous and lympathic tissues have been removed.' Article 5 Decisions 89/469/EEC and 90/200/EEC are hereby repealed. Article 6 Member States shall amend the measures which apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 7 This Decision is addressed to the Member States. Done at Brussels, 27 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 225, 3. 8. 1989, p. 51. (5) OJ No L 146, 9. 6. 1990, p. 29. (6) OJ No L 105, 25. 4. 1990, p. 27. (7) OJ No L 152, 4. 6. 1992, p. 37. (8) OJ No L 172, 7. 7. 1994, p. 23. (9) OJ No L 172, 7. 7. 1994, p. 25. (10) OJ No 121, 29. 7. 1964, p. 1977/64. (11) OJ No 121, 29. 7. 1964, p. 2012/64.